Citation Nr: 0114233	
Decision Date: 05/21/01    Archive Date: 05/30/01

DOCKET NO.  96-16 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a respiratory 
disability, to include asthma.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from January 1993 to August 
1995.

This matter comes to the Board of Veterans Appeals (Board) 
from a December 1995 rating decision of the Regional Office 
(RO) that denied the veteran's claim for service connection 
for a respiratory disorder, to include asthma.  When this 
issue was previously before the Board in January 1998, it was 
remanded, in pertinent part, for additional development of 
the record.  As the requested development has been 
accomplished, the case is again before the Board for 
appellate consideration.  


FINDINGS OF FACT

1.  Asthma was first noted in service and was identified on 
the Department of Veterans Affairs (VA) examination in July 
1998.

2.  The veteran's asthma had its inception in service.


CONCLUSION OF LAW

Asthma was incurred in service.  38 U.S.C.A. § 1131 (West 
1991); 38 C.F.R. § 3.303(b) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that recently enacted legislation has 
eliminated the well-grounded claim requirement, has expanded 
the VA's duty to notify the veteran and the representative, 
and has enhanced its duty to assist a veteran in developing 
information and evidence to substantiate the claim.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000).  Since these legislative 
changes serve to eliminate the "gatekeeping" function in 
the VA claims process imposed by the standard for a well-
grounded claim, see, e.g., Hensley v. West, 212 F.3d 1255, 
1260 (Fed. Cir. 2000), the Board is of the opinion that the 
new legislative changes are more favorable to the veteran.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  

The Board finds that VA has met its duty to notify and assist 
in the veteran's case.  The RO has obtained the veteran's VA 
medical treatment records.  Additionally, the RO provided the 
veteran with an examination regarding her respiratory 
disorder.  

The record discloses that the December 1995 rating decision 
provided the veteran with the reasons and bases for the 
denial of service connection for a respiratory disability.  
The February 1996 statement of the case and the July 2000 
supplemental statement of the case also provided the veteran 
with the rationale for the denial of her claim.  These 
notification letters were sent to the veteran's latest 
address of record, and a correspondence copy of the 
supplemental statement of the case was mailed to the 
veteran's accredited representative, AMVETS.  These 
notifications were not returned by the United States Postal 
Service as undeliverable, see Mindenhall v. Brown, 7 Vet. 
App. 271, 274 (1994) (citing Ashley v. Derwinski, 2 Vet. 
App. 62, 64-65 (1992) (discussing that the presumption of 
regularity of the administrative process applies to notices 
mailed by the VA)), and thus the Board concludes that the 
veteran, and her representative, have received these 
determinations.  In any event, in light of the determination 
below, any procedural omissions did not result in any 
prejudice to the veteran.  

Accordingly, the Board finds that all information and 
evidence have been developed to the extent possible, and that 
no prejudice will result to the veteran by the Board's 
consideration of this matter.  See Bernard v. Brown, 4 Vet. 
App. 384, 393-94 (1993).


Factual background

The service medical records disclose that the veteran was 
seen in July 1993 for complaints of wheezing for five days.  
She stated that her shortness of breath and wheezing began 
six months earlier.  She added that she was going to be 
hospitalized for bronchitis.  She also related that the 
wheezing occurs when it is hot and humid and she exerts 
herself physically.  It was indicated that the veteran had 
possible congestion in the lungs.  In January 1995, the 
veteran complained of pain in her chest and shortness of 
breath.  It was noted that she had a history of bronchitis.  
An examination showed that she was not in distress at that 
time.  The assessment was possible bronchitis.  The veteran 
was seen five days later and complained of chest pain 
intermittently since that morning.  Physical examination was 
positive for wheezing and positive for a non-productive 
cough.  She described pleuritic sharp mid-sternal pain.  
Following an examination, the diagnosis was asthma 
exacerbation.  On January 12, 1995, the veteran was seen for 
follow-up of asthma.  She complained of slight tightness in 
the chest, but denied any other complaints.  A pulmonary 
function study was conducted still later in January 1995.  It 
was noted that the veteran had small airways obstruction with 
significant change after bronchodilator.  

The service medical records also reveal that the veteran was 
seen in March 1995.  It was noted that she had had possible 
asthma since basic training.  Her symptoms had reportedly 
worsened in severity and frequency.  She reported she had 
spontaneous onset when she got "hot."  She was treated with 
medication which was of questionable help.  She complained of 
rhinitis and itching of the eye.  It was related that she had 
entered service in Michigan where she did not have a problem.  
On examination, the chest was clear.  The assessment was non-
allergic rhinitis with possible reactive airway disease.  She 
was seen for a follow-up of asthma one week later.  The 
assessment was asthma.  On a report of medical history, dated 
in July 1995, at the time of the separation examination, a 
history of asthma was noted.  No pertinent abnormality was 
noted on the separation physical examination in July 1995.

The veteran was afforded a general medical examination by the 
VA in October 1995.  No pertinent complaints were reported.  
An examination of the respiratory system disclosed that the 
lungs were clear to auscultation.  No pertinent diagnosis was 
made.  

The veteran was admitted to a VA hospital in February 1998.  
She was brought by her family after she had been found to be 
nonresponsive and having difficulty breathing.  It was noted 
she had a history of bronchial asthma, and was reported to be 
on medication.  An examination revealed that the veteran was 
in mild respiratory distress, and wheezing.  The diagnosis 
was acute bronchial asthmatic attack.  

On VA respiratory system examination in July 1998, the 
veteran related that she developed an acute asthmatic attack 
in 1995.  She stated that she had never had an episode of 
that type.  She reported that when she went to sick call in 
1995, she was given a "breathing treatment."  She 
maintained she had another attack two months later.  The 
veteran added that she had dyspnea on exertion primarily 
during cold weather.  She admitted to having episodes of 
asthma every two to three months.  A pulmonary function study 
in March 1998 was reviewed and interpreted as normal.  The 
diagnosis was bronchial asthma of undetermined etiology.  The 
examiner commented that the veteran had what he would 
consider to be an asthmatic bronchitis that could be brought 
on by dust or molds.  He added that on physical examination, 
the veteran's lung fields were clear.  The examiner noted 
"[t]he history of productive cough with minimal sputum 
production," and indicated his belief, based on her history, 
that she has a cold thermal allergy, to cold weather, 
exertional dyspnea, and exertional asthma."  

Analysis 

Under the law, service connection may be granted for disease 
or injury incurred in or aggravated by active service.  38 
U.S.C.A. § 1131.


With chronic disease shown as such in service (or within the 
presumptive period under § 3.307 (2000)) so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestations of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clear-cut clinical entity, at some later date.  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

A review of the record shows that the veteran was evaluated 
on a number of occasions during service for complaints 
including shortness of breath, chest pain and wheezing.  It 
was determined in early January 1995 that she had asthma.  
The veteran continued to be treated for asthma through March 
1995.  The Board notes that the veteran was hospitalized by 
the VA for bronchial asthma in February 1998.  It is also 
significant to point out that following the VA respiratory 
examination in July 1998, the examiner concluded that the 
veteran had bronchial asthma.  The Board concludes that the 
asthma documented following service cannot be disassociated 
from the in-service findings of asthma.  There is no 
competent medical evidence of record to the contrary.  The 
weight of the evidence supports the claim for service 
connection for asthma.  



ORDER

Service connection for asthma is granted.  



		
	U. R. POWELL 
	Member, Board of Veterans' Appeals



 

